Citation Nr: 0314768	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  97-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to January 
1968, and from January 1968 to March 1970.  An administrative 
decision in October 1978 found that neither of these periods 
of service was considered to be under honorable conditions.  
A subsequent administrative decision in March 1995 found that 
the veteran had honorable active service for the period from 
November 25, 1964 to January 1, 1968.  Therefore the service 
from January 1968 to March 1970 cannot be considered for 
purposes of determining entitlement to VA disability 
compensation benefits.  The veteran has been awarded service 
connection for treatment purposes.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in July 1997 that denied the veteran's claim of 
entitlement to service connection for PTSD.

On January 6, 1999, a video conference hearing was held 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). The 
Board remanded the case in July 1999.  The case has now been 
returned for further appellate consideration.

REMAND

A review of the claims folder reveals that the veteran's 
service medical records have not been associated with his 
file.  In this regard, the Board notes that a deferred rating 
decision was issued in August 1995 in order to obtain the 
veteran's service medical records.  However, it appears that 
only certain pages from his personnel file were actually 
requested.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) imposes a duty upon VA 
to assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159.  This duty includes obtaining the veteran's 
service medical records.  See 38 C.F.R. § 3.159(c)(3) (2002).  
Therefore, this case must be remanded for the following 
reasons:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should request the veteran's 
service medical records and thereafter 
associate them with the claims folder.  
If the veteran's service medical records 
are not available, it should be so 
stated.  

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the veteran's 
service medical records and the Veterans 
Claims Assistance Act of 2000. An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



